Title: To Thomas Jefferson from Stephen Cathalan, Jr., 1 January 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 1 Jan. 1789. Has received TJ’s favor of 25 [Nov.] and has not loaded plants on vessel bound for Boston. Weather so cold he dares not send them to Bordeaux for fear they would be destroyed on canal, which is probably frozen. “We are covered with snow and Ice, and no Body [h]as seen yet such cold weather here; we fear that all the olive trees have greatly suffered in the Country if not totaly been distroyed. In such a Case it would be an irreparable loss for this province to be support’d for 30 years to Come. The cold during 3 days, has been very near of that of 1709.”—A vessel will sail for Baltimore early in February, meantime, some may offer for Charleston, otherwise [none?] may be expected for another year.—No arrêt published here as yet excepting American whale-oil from the arret of 28 Sep., but a very interesting one published here giving premium of 30s. per quintal on American wheat and 40s. on flour. “I dare say that Americans Merchants, will by this encouragement send great many Cargoes to France, and to this place.” Wheat from there will now bring 36₶ to 37₶ per charge of 240 ℔. Paris weight, and flour, fresh and superfine, 19₶ to 20₶ per quintal of 90 ℔. English weight. As prices are moderate in America, good profit can be made. Has encouraged his friends in  America a great deal during past eight months, but has no advices of shipments, “and by their Last letters of the 2d. Octber. they appear disgusted of speculating at Large, having supported very heavy losses on the Tobacco.”—TJ has done well to encourage Americans to ship wheat and flour, “and I will be very obliged to you, if at same time you mention my house, to adress their Cargoes at Marseilles.”—Is grateful for news and hopes “the tiers Etat will be admitted in the etats genx. according to the desire of the king and all the nation; at Lenght the Municipality of this place has passed a deliberation the 27th. ulto. according to the other Towns of France.—His father and all of the family, including Eulalie, wish TJ “an happy year, with many succeeding others.” [In postscript:] Mayor of Marseilles “returning from the Notables is expected in a few days. He will meet here with a very disagreable reception from all this Town, and has lost his caracter.”
